Per, Curiam.
The judgment iñ this case was regularly obtained at the Circuit, after due notice to the counsel of defendant, after the latter had left the state for Florida, apparently ignoring his obligation to present his defense, and failing to appear at two terms of court, thus manifesting complete indifference to the legal situation, until it became manifest that a portion of his land, which was supposed to have been sold under a general sale by his agent, had for some reason been omitted from the sale, and thus had become subject to the lien of this judgment. ■ Then only did he display sufficient interest in the proceedings to apply for and obtain this rule to show cause. This statement of the factual situation renders the discharge of the rule, with costs, the inevitable consequence of defendant’s laches and indifference.
Such will be the rule.